Title: To George Washington from Benjamin Tallmadge, 25 November 1780
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Fairfield Novr 25th 1780.
                        
                        I had the honor to receive Your Excellency’s orders of the 11th inst. on the 16th following, in Obedience to
                            which a Detachment of Col. Sheldon’s dismounted Dragoons, under the Command of Capt. Edgar, were ordered to march the next
                            day to Fairfield, to which Place I directed a number of boats to repair. The Troops arrived in the Vicinity of Fairfield
                            on the Evening of the 13th, at which Place, by reason of a severe Storm & very blowing weather, we were detained
                            ’till the 21st inst. on the evening of which, at 4 oClock, I embarked the Troops in eight Boats. The whole in number,
                            including the Crews, amounted to about eighty men. With a favorable wind we landed safely on Long Island, at a Place
                            called the Old Mane, about 8 oClock the same Evening. After leaving about 20 Men with the Boats
                            in Charge of Capt. Sutton, we began our march to put your Excellency’s orders in Execution; but a very severe Storm coming
                            on, however it might have fafored an Attack on the Fort, obliged me to postpone it, as I was well aware that attention
                            must be paid as well to a favorable time for recrossing the Sound (which at this place is more than 20 miles across) as to
                            attacking the Fort. I accordingly concealed the troops ‘till the Evening of the 22d when at 7 oClock we began our march
                            across Long Island, and at 3 oClock the next morning were within 2 miles of Fort St George, at South
                            Haven. By the most accurate information, I found that the fort and other Works had been entirely compleated but a few days
                            before, & that the Garrison consisted of about 50 men. It may be necessary here to observe that the Works of Fort St George consisted of two large Strong Houses, and a fort about 90 feet square, the whole
                            connected together by a very strong Stockade or Line of Sharpened Pickets 12 feet long, the whole forming a compleat
                            Triangle, & the Fort & Houses standing in the extrimities of the Angles. The fort consisted of a high Wall
                            & a deep Ditch, encircled with a strong Abbatis, having but one Gate or sally-Port,
                            which led directly into the Grand Parade within the Pickets. This fort had Embrazures for 6 Guns, tho’ but two were
                            mounted. The Houses were strongly barricadoed. From this Description I found it necessary, as small as my Detachmt was,
                            to make three different Attacks at the same time. I accordingly detached Lt Jackson with 16 Men, with orders to advance as
                            nigh the Fort as he could undiscovered, & there to halt till the Alarm was given by the Advance of the Detachment
                            under my immediate Command. The Van of this Detachment, who carried Axes to beat down Obstructions, was led by Lieut.
                            Brewster directly against the new houses, while the remainder with Capt. Edgar & myself at their head, followed
                            close after—Another small Division was directed to file off and surround the other House, Mr Simmons bringing up the
                            rear, with directions to halt at the Place where the breach might be made, to prevent the Prisoners from escaping. Thus
                            prepared, the Troops were put in motion precisely at 4 oClock, & to my very great disappointment, the Pioneers
                            advanced within 20 yards of the Works before they were discovered—The sentinel firing, as I expected, the different
                            Detachments immediately rushed on; & passing all Obstructions, met at the same instant in the Centre of the For,t
                            where the Watch Word was given from all Quarters at the same time. The Guard in the fort was secured, but the two Houses
                            contained the main body of the Garrison, from the Windows of which the Enemy began to fire. I immediately ordered the
                            Troops into the Houses, the Doors of which were strongly bolted & barred, & which were very soon burst
                            open, and in less than ten minutes the whole Garrison were our Prisoners. Being informed that a Vessel laid within View of
                            the Fort, loaded with Stores, Rum, wine, Sugar, Glass &c. &c. I immediately detached a Party who boarded
                            & took her. Thus Master of the whole, my first Object was to demolish as much as possible, their Works &c.—We accordingly set fire to the small Garrison buildings, Stockade, Abbatis &c., consuming at the same time all the
                            Public Stores that could be collected, intending a considerable Quantity of Ammunition and Arms which the Troops so much
                            fatigued, & having so long a march to make back, could not carry. We tarried at the Fort from 4 to 8 oClock in the
                            morning, when having destroyed as much of the fort &c. &c. as possible, we began our march back. The
                            Vessel being aground, was burnt at the same time.
                        I have the Honor to enclose your Excellency a Return of the Prisoners taken at Fort St George. The Arms
                            & other public Stores to a considerable Amount were chiefly destroyed. The Soldiers bro’t off a few Articles of
                            Cloathing &c. taken in the Garrisons, which tho’ small (as we endeavoured to keep them as light as possible that
                            they need not fail on the march) I trust your Excellency will permit to be distributed among them. I feel peculiarly happy
                            that I can inform Your Excellency that we had not a Man killed in this Enterprise, & but one wounded, whom we
                            bro’t off. The Enemies loss was seven killed & wounded, most of the latter mortally. The surprise was so compleat,
                            that before they could rally they were all Prisoners. On Our Return I mounted ten Men on the Horses taken at the Fort,
                            & while Capt. Edgar marched the Detachment & Prisoners across the Island, I filed off with Lieut.
                            Brewster, to Coram, and set fire to the whole magazine of the Kings forage at that Place, supposed to contain more than
                            300 Ton, & joined the Detachment again in less than two hours—By this time the Militia began to muster, but
                            prudently avoided coming near us. Some Guns were fired at a Distance, but no damage received. By 4 oClock the afternoon of
                            the same day, we reached our boats & having embarked the Troops & Prisoners, arrived safe at this Place at
                            11 oClock on the Evening of the 23d—Thus in about 21 hours we performed a march of near 40 miles, took fort St George
                            &c. &c., & in less than six hours more were safely landed at this Place.
                        I should be remiss in my Duty should I omit to observe that the Officers and Soldiers of the Detachment under
                            my Command behaved with the greatest fortitude & Spirit, as well by sustaining the fatigues of so long a March, as
                            storming the Enemies Works. Mr Muirson, a Volunteer, deserves Commendation with the rest, for advancing with a part of
                            Lieut. Jackson’s Detachment, over the Abbatis & Wall into the fort. In fine every order that was given, was
                            executed with Alacrity & Precision.
                        I propose tarrying at this Place two days to recruit the Troops, many of whose feet are so sore that they
                            cannot wear their shoes. The Prisoners I shall send off under a proper Guard to West Point, unless I should receive Counter
                            Orders from your Excellency. The next of the Troops will return to our former Command in the Lines. Some of the Prisoners,
                            for particular reasons, were paroled on Long Island—I can forward a List of their names to our Commissary of Prisoners
                            who can exchang or demand them as he may be directed. I have the Honor to be, with great Esteem & Respect, Sir,
                            Your Excellency’s most Obedt & Hble Servt
                        
                            Benja. Tallmadge
                            Major 2d L.D.
                        
                        
                            P.S. I have inclosed a rough Draught of the Fort for your Excellency’s information.
                            The Standard of the fort will be sent forward with the Prisoners.
                            N.B. The above Garrison drew their Provision & other stores from the Kings magazines.
                        
                     Enclosure
                                                
                            
                                
                                    c.23 November 1780
                                
                            
                            Return of prisoners taken at Fort St George in south Haven on the Morning of the 23rd November 1780 by a
                                Detachment of Troops under the Command of Majr Benja. Tallmadge
                            1 half pay Lieut. Colonel
                            1 Garrison Standard
                            1 half pay Captain
                            1 Lieutenant
                            1 Surgeon
                            50 Rank & File
                            54 Total

                            
                                 Tho. Fredr. Jackson, Lieut.
                                2 Regt L.D.
                            
                        
                        
                    